Citation Nr: 1736060	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1962 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In his May 2015 substantive appeal, the Veteran requested a hearing before the Board.  In September 2015, the Veteran withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was exposed to herbicides while on active duty in Thailand.  He reported that he came into contact with an unknown fluid while repairing a ramp door of a C-7 or C-123 aircraft.  He explained that he was completely saturated with the fluid for eight hours during a search and rescue mission.  He also reported that his military duties were performed on the flight line and on the end of runways.  

If a veteran was exposed to an herbicide agent during active service and manifests Parkinson's disease to a compensable degree any time after such service, the disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1, part IV, subpt. ii,1.H.5.a.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force or Army in Thailand during the Vietnam Era at one of the Royal Thai Air Bases (RTAFB) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang during the period from February 28, 1961, to May 7, 1975.  Additionally, such claimants must have performed duties as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise have served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

In August 2014, The Joint Services Records Research Center (JSRRC) coordinator issued a formal finding of lack of information required to corroborate herbicide exposure associated with a claim for service connection for disability related to Agent Orange.  It was noted that the information was insufficient to send to the United States Army and Joint Services Records Research Center and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The coordinator concluded that the Veteran's military occupational specialty and service dates in Thailand did not qualify for Agent Orange exposure. 

Thereafter, in a January 2015 statement, the Veteran reported that his military duties took him to all flight line areas, including the end of runways at the Nakhon Phanom RTAFB.  Service personnel records confirm that the Veteran was stationed at the Nakhon Phanom RTAFB from November 1970 to November 1971.  His service personnel records reflect that his duty assignment was an instrument repair technician.  His duties included supervising the installation, testing, calibration, repair, and modification of mechanical and electrical instrument systems and components.  He also managed and supervised an entire work center and field repair shop when necessary.  His service personnel records do not corroborate his alleged exposure to herbicides or document his proximity to the air base perimeter; however, the Veteran stated that he served on the flight line and on the end of the runways.  Accordingly, the Board finds that the case should be referred to the JSRRC to corroborate the Veteran's exposure to herbicides while serving in Thailand.  

With respect to the Veteran's statements that he was saturated with fluid that was found on a C-7 or C-123 aircraft, the Board notes that individuals who performed service in the Air Force and Air Force Reserve are presumed to have been exposed to certain herbicides, if the individual had regular and repeated contact with C-123 aircraft.  38 C.F.R. § 3.307(a)(6)(v) (2016).  The Veteran's service personnel records suggest that it was likely that the Veteran had regular and repeated contact with aircraft; however, it is unclear whether the Veteran worked on C-123 aircraft.  Therefore, a remand is required to determine whether the Veteran or the Veteran's unit performed operations on C-123 aircrafts.  The RO should also attempt to corroborate his statement that he was soaked in an unknown fluid from the cargo compartment of a C-7 or C-123 aircraft that landed at the Nakhon Phanom RTAFB due to engine problems.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or AMC must contact the Veteran and request specific details regarding his alleged in-service herbicide exposure, to include as much detailed information as possible including the dates, unit assignment, detailed description of military duties, proximity to the base perimeter, and contact with C-123 aircraft during the Vietnam era.   

2.  Then, the RO or AMC must send a request to JSRRC in an attempt to verify whether the Veteran's service at Nakhon Phanom RTAFB from November 1970 to November 1971- which included performing his duties as an instrument repair technician on the flight line, on the end of runways, in the entire work center, and in the field repair equipment repair shop - required him to be at or near the base perimeters. 

The RO or AMC must request the JSRRC to determine the proximity of the flight line, end of runways, work center, and field repair shop, to the base perimeter. 

3.  Then the RO or AMC must take all reasonable steps to determine whether C-123 aircraft were serviced or maintained at any location in which the Veteran was stationed during his service during the Vietnam era.
 
4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




